DETAILED ACTION
Claims 1 and 3-5 were rejected in the Office Action mailed 5/25/2021.
Applicants filed a response and amended claim 1 on 10/7/2021.
Claims 1 and 3-5 are pending.
Claims 1 and 3-5 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299899 A1 (hereinafter “Koshiro”).

Regarding claim 1, Koshiro teaches a method of producing a substrate for epitaxial growth having a copper layer and a nonmagnetic metal plate laminated together, i.e., creating a bonding surface between the copper layer and nonmagnetic metal plate which would also have opposing sides of a nonmagnetic metal plate and a copper layer (Koshiro, [0031]). Koshiro also teaches that the nonmagnetic metal plate and the copper layer can be laminated using surface activation bonding, i.e., creating a bonding surface between the copper layer and nonmagnetic metal plate, where the surface activation bonding includes subjecting each of the faces of the nonmagnetic metal plate and the copper layer to sputter etching in an extremely low-pressure inert gas atmosphere so as to remove the surface adsorption layer and the surface oxide film for activation and then cold bonding the two activated surfaces together, i.e., the sputter etching is 

However, Koshiro does not explicitly disclose that the ratios of a (200) plane of the copper layer before and after lamination are I0Cu<20% and I0CLAD<20%; the ratios of the (220) plane of the copper layer before and after lamination are I2Cu=70-90% and I2CLAD=70-90%; and I0CLAD- I0Cu<13% or wherein on the opposing surface of the copper layer after carrying out the orientation heat treatment, an area occupied by crystal grains having crystal orientations other than the (200) plane present within 3 µm from the opposing surface is less than 1.5%. 

With respect to the difference, Koshiro further teaches Example 1, which has the following method, a copper foil that had been cold-rolled at a high reduction was subjected to sputter etching treatment under an argon gas atmosphere of 0.05 Pa-1 Pa by a surface activation bonding method and then cold-bonded at a reduction of 0.1-1% to SUS316L to produce a laminated material (Koshiro, [0040]; Specification [0052]) Moreover, Koshiro teaches the copper layer surface was polished to have a surface roughness Ra of 20nm or less, by means of rolling under pressure, buffing, electropolishing, electropolishing using electrolytic abrasive grains and the like (Koshiro, [0036] and [0040]; Specification, [0054]). Koshiro also teaches that 
Therefore, given that the materials and method Koshiro are substantially identical to the materials and method of the present invention, as set forth above, it is clear that the substrate for epitaxial growth of Koshiro would inherently have the ratios of a (200) plane of the copper layer before and after lamination are I0Cu<20% and I0CLAD<20%; the ratios of the (220) plane of the copper layer before and after lamination are I2Cu=70-90% and I2CLAD=70-90%; and I0CLAD- I0Cu<13% and wherein on the opposing surface of the copper layer after carrying out the orientation heat treatment, an area occupied by crystal grains having crystal orientations other than the (200) plane present within 3 µm from the opposing surface is less than 1.5% as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro as applied to claim 1 above and further in view of WO 2016/068046 (hereinafter “Kurokawa”).

Regarding claim 3, Koshiro teaches that the copper foil has a thickness of 18µm and the metal plate has a thickness of 100µm prior to lamination (Koshiro, Example 1, [0040]). Koshiro further teaches that the surface of the copper layer was polished after the copper layer and the metal plate underwent surface activation bonding (Koshiro, [0040]). However Koshiro does not explicitly disclose that a depth of cut in the thickness direction by the mechanical polishing is 2-5µm. 
With respect to the difference, Kurokawa teaches a metal substrate in which the rolling reduction of the laminated body after treatment is less than 5%, specifically the step of treating the surface roughness Ra to 15nm or less is performed by buffing as light rolling with a mirror surface roll at a reduction rate of 0-1%, i.e., reduction of 5% or less would overlap with the 2-5µm of the present invention in that the 5% or less of the thickness of Koshiro in view of Kurokawa would be 5.9µm or less (i.e., 118µm*0.05=5.9µm, where 118µm is the thickness of the laminated body of Koshiro) (Kurokawa, [0009] and [0056]). 
As Kurokawa expressly teaches, it is desirable to maintain the epitaxial growth throughout the process (Kurokawa, [0056]). 
Koshiro and Kurokawa are analogous art because both are drawn to methods for producing a substrate with high biaxial crystal orientation and surface smoothness (Koshiro, [0013]; Kurokawa, [0006]).
In light of the motivation for using the method of Kurokawa, it therefore would have been obvious to one of ordinary skill in the art maintain the overall thickness of the epitaxial growth as taught in Kurokawa, to the Example 1 of Koshiro, and thereby arrive at the claimed invention.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	
Regarding claim 4, Koshiro further teaches that the copper layer can undergo a treatment to reduce the surface roughness including by buffing (Koshiro, [0036]). Given that Koshiro discloses buffing as a means to reduce surface roughness, and overlaps the presently claimed method for epitaxial growth including applying buffing as the means for mechanical polishing, it therefore would be obvious to one of ordinary skill in the art, to use buffing to remove surface roughness, which is both disclosed by Koshiro and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 5, all elements of claim 1 are taught above however Koshiro does not explicitly disclose the step of laminating by surface-activated bonding is carried out by bonding the metal base material and the copper layer using a rolling roll, and the step of applying mechanical polishing is carried out by applying polishing by roll-buffing in the same direction as the rolling direction and subsequently applying light-rolling at a rolling reduction ratio of 0 to 1% using a mirror surface roll wherein, at the copper layer after applying mechanical polishing, a surface roughness along the same direction as the rolling direction per unit length of 60 µm when measured by AFM is Ral < 10 nm and a surface roughness along the perpendicular direction to the rolling direction is Ra2 < 30 nm.


Moreover, Kurokawa teaches that it is preferable to use buffing and light rolling with a mirror surface roll together (Kurokawa, [0057]) with a reduction rate of 0-1% by a mirror surface roll (Kurokawa, [0058]). Kurokawa teaches that the surface roughness, in the longitudinal direction, is Ra1<5nm (Kurokawa, [0062]) and the surface roughness, along the direction perpendicular to the rolling direction, is Ra2<21nm (Kurokawa, [0063]). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As Kurokawa expressly teaches, that using buffing and light rolling with a mirror surface roll together are advantageous for superconducting properties and reducing surface roughness (Kurokawa, [0057]).
Koshiro in view of Kurokawa are analogous art because both are drawn to methods to have a high biaxial crystal orientation and surface smoothness (Koshiro, [0013]; Kurokawa, [0006]).
In light of the motivation for using the method of Kurokawa, it therefore would have been obvious to one of ordinary skill in the art to use the buffing and polishing of Kurokawa with the surface roughness reduction of Koshiro, in order to improve the overall surface roughness of the copper layer of the substrate, and thereby arrive at the claimed invention.

Response to Arguments
In response to the declaration filed 10/7/2021, the declaration contains to data or technical arguments as to why Koshiro or Kurokawa wouldn’t inherently have the claimed properties of the present invention and is therefore found to be unpersuasive.  

Applicant primarily argues:
“Applicant asserts that because Koshiro fails to discuss or consider adjustment of the etching time and output during the surface-activated bonding, Koshiro also fails to consider the resulting ratios recited in claim 1.

As noted in the Kurokawa Declaration, even if laminating, polishing and heat treatment steps are performed with a metal base material and a copper layer, such steps do not necessarily achieve the claimed (200) plane ratios recited in claim 1 and, therefore, such ratios are not inherent characteristics of the method of Koshiro. (See Kurokawa Declaration, ¶ 6).

The Office Action has failed to provide a basis in fact and/or technical reasoning for why Koshiro would achieve the claimed ratios, and instead Koshiro fails to discuss such specifics of the resulting laminate. Applicant therefore asserts that the claimed ratios are not inherent based on Koshiro. See id.

The Office Action further acknowledges that Koshiro does not explicitly discuss that an area occupied by crystal grains having crystal orientations other than the (200) plane present within 3 um from the surface is less than 1.5%. (Office Action, page 4, 9-13; see also Kurokawa Declaration, ¶ 9).”
Remarks, p. 6-7
The Examiner respectfully traverses as follows:
Firstly, it is the examiner’s position that the arguments provided by the applicant regarding the area occupied by crystal grains having crystal orientations other than the (200) plane present within 3 µm from the opposing surface would be more than 1.5% presented in the declaration were found to be unpersuasive due to the fact that the declaration merely contained conclusory statements and not data or technical support for the presented arguments. 

Finally, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738